DISSENTING OPINION
GRAVES, J.
I dissent, in this case. I think the opinion of Blair, Commissioner, in Division One, properly disposes of the case, both as to the law and the facts, and I file herewith his said opinion as an expression of my views of the case, and as my dissent to the present opinion of the majority.
Faris, J. concurs in these views.
BLAIR, C.
Defendant appeals from a judgment for plaintiff for a total sum of $11,706.89 rendered in the circuit court of Jackson county.'
There are two counts in the* petition. The first is grounded on a contract for the rental of three locomotives and a claim for damages for defendant’s violation of a provision- of the rental contract relating to-the condition in which the engines were to be returned *247to plaintiff. The second count is for the recovery of sums alleged to have been expended by plaintiff, at defendant’s request, in repairing the engines after they were delivered to defendant and prior to his return of them to plaintiff.
The petition alleged that the rental contract was verbal, hut that plaintiff agreed to make a written memorandum thereof and send it to defendant, who agreed to sign and return it; that plaintiff made the agreed memorandum and sent it to defendant who failed to sign and return it, and that “the said written memorandum embodies the terms and figures of the said verbal contract.”
The answer denies the making of any verbal contract and avers that “ each and all of the terms of the contract between plaintiff and defendant were reduced to writing, were signed by plaintiff, delivered to defendant, and the terms thereof accepted by him, and such written contract covered all of the terms and agreements of whatsoever nature or character existing in respect to the several matters and things alleged and stated in plaintiff’s petition as between plaintiff and defendant, a copy of which said contract is in the possession of said plaintiff. ’ ’
It is agreed that the memorandum of contract thus referred to in the petition and answer is as follows:

“Memorandum of agreement between Southern Iron & Equipment Co. of Atlanta, Georgia, and L. J. Smith of Simms, Louisiana.

“First, Southern Iron & Equipment Co. agree to rent, or lease, to L. J. Smith three locomotives for use in construction service in Arkansas and Louisiana, on the following terms and conditions:
“Locomotive No. 627, Schenectady 18x24-inch ten wheeler with 50-inch centers; locomotive No. 625, 20x24 consolidation with 44-inch centers; and locomotive No. 618, Schenectady 18x24-inch six driver switcher, all of said engines having been overhauled and in first-class *248operative condition. The price to be paid by L. J. Smith to the Southern Iron & Equipment Co. for said engines is $345 per month for each engine from the time engines leave our shop until returned to our shop, with an allowance of four days free time on the going trip.
“Second, The said L. J. Smith agrees to take good and reasonable care of the locomotives, using them on single shift, that is, not exceeding ten or twelve hours out of twenty-four hours per day, and not exceeding six days per week, and return same to the Southern Iron & Equipment in as good condition as when received, usual wear and tear excepted.
‘ ‘ Third, Said L. J. Smith shall have the privilege of purchasing all or any one of the three above mentioned locomotives at the following prices: Locomotive No. 625, $5600'; "No. 627, $5800; No. 618, $4850. In the event he decides so to do, the rental for that current month shall be applied to the purchase price.
“Fourth, Payment to be made by the 20th of the month for the rental for the preceding month. This trade to cover period of four months, the said L. J. Smith having the privilege of retaining the engines for a longer period on the same basis.”
The answer further averred that plaintiff had violated its contract in specified particulars and set up a counterclaim for -sums averred to have been expended in caring for and attempting to put the engines in operating condition and in attempting to operate them and also for damages for loss of the use of the locomotives and for the resultant delay in prosecuting the work for which they were secured and for sums expended for the rental of other engines instead of those plaintiff contracted to furnish.
There was evidence of the condition of the locomotives at Atlanta and on their arrival at Memphis and at Simms, Louisiana, where defendant intended *249to use them, and of their condition subsequent to that time.
For present purposes it will suffice to state that there was evidence tending to prove plaintiff’s compliance with its contract and also evidence tending to prove the contrary.
The instructions are voluminous; and while it will expand this opinion more than is to be desired, the character of the questions raised makes it necessary to set some of them out.
On the first count the defendant asked several instructions which the court modified and gave as thus amended. These instructions as given are here set out, the words inserted by the court being in italics and the words stricken out by the court appearing in parenthesis.
“2. The court instructs the jury that there is no dispute between the plaintiff and defendant upon the terms of the contract so far as the same provides that the locomotives in question were to be, when rented or leased to the defendant, in first class operative condition, that said locomotives were rented or leased for use in construction service in the states of Arkansas and Louisiana, and that the term or period for which the locomotives were rented or leased was four months, with the privilege on the part of Smith to retain the> engines for a longer period on the same basis.”
“3. The court instructs the jury that if you find from the evidence that the locomotives in question were not in first class operative condition when delivered to defendant, and for that reason could not be reasonably used for construction service in Arkansas and Louisiana during the period of four months named in the contract, then the plaintiff will not be entitled to recover in this action any sum or amount for the rent of said locomotives during said period of four months.
‘ ‘ 5. The court instructs the jury that if you find from the evidence that at the time plaintiff rented to *250the defendant the engines in question, plaintiff agreed with the defendant that said engines were in first class operative condition for use in construction service in Arkansas and Louisiana, and if you further find from the evidence that said engines were not in first class operative condition (and were not suitable) for use in construction service in Arkansas and Louisiana when delivered to defendant, then plaintiff will not be entitled to recover in this action any rental during the four months’ period mentioned in the contract, even though you may believe from the evidence that defendant’s construction work in Arkansas and Louisiana was delayed or hindered by wet weather or by the-breaking down of the machinery and apparatus used by the defendant in such service.
“6. The court instructs the jury that if you find from the evidence that at the time of the renting of the engines in question plaintiff agreed with the defendant that the same were in first, class operative condition and were suitable for use in construction service in Arkansas and Louisiana, and if you further .find from the evidence that said engines were not in first class operative condition (and were not suitable) for construction service in Arkansas and Louisiana when delivered to defendant then plaintiff will not be entitled to recover in this action any rental during the four months’ period mentioned in the contract, even though you may believe from the evidence that shortly after the renting of said engines the defendant, by reason of wet weather or other circumstances, ceased work at Simms, Louisiana, and- moved his construction camp and outfits from Simms, Louisiana, to Paragould, Arkansas.”
For plaintiff the court gave, among others, the following instruction:
“The court instructs the jury that in determining whether the locomotives in question were overhauled and in first class operative condition, they must de*251termine from the evidence what was their condition at the time and place they were delivered to defendant by plaintiff; and if the jury believe from the evidence that the defendant directed the plaintiff- to ship said locomotive from Atlanta, Georgia, by way of Seaboard Airline Railroad, and plaintiff delivered said locomotive to said railroad in Atlanta, Georgia, for shipment, or delivered said locomotives to messengers of defendant, at defendant’s request, in said Atlanta, Georgia, then the court declares the law to be that plaintiff delivered said locomotives to defendant at Atlanta, Georgia.”
I. It is insisted that by eliminating from defendant’s instructions the words “and were not suitable” and inserting therein the words “when .delivered to ■defendant,” the court limited the jury to the consideration of the condition of the engines at Atlanta and precluded consideration of the warranty of suitability.
Instructions 5 and 6 as offered by defendant required the jury, before finding for defendant thereunder, to find (1) that “said engines were not in first •class operative condition;” and (2) “were not suitable for use,” etc.
1. By striking out the words “and were not suitable” the trial court thereby authorized a finding for defendant if the jury found the single fact that the engines “were not in first class operative condition for use in construction service,” etc., thus relieving ■defendant of the burden of securing from the jury a finding on the evidence that the engines were not suitable for such use. The modified instructions thus required less of defendant than in their form as requested by him. Of this he cannot complain. It is not true, as suggested in the reply brief, that the elimination of the words mentioned from instructions 5 and 6 withdrew from the jury’s consideration an affirmative defense. Had the instruction as offered directed the *252desired finding if the engines “were not in first class operative condition or were not suitable for use,” etc., the situation might have been different.
Counsel take the position in their brief in this court that there were, under the contract, two warranties — one of first class operative condition and one of suitability for the intended service — and that a failure'to make good either warranty entitled defendant to a verdict, but they did not take that position in the instructions being considered. Those instructions, as pointed out, required the jury to find both warranties breached before returning a verdict for defendant. Let it be conceded that there were two separate warranties as contended, then it follows, as argued, that the breach of either entitled defendant to a verdict. The modified instructions authorizing a verdict for defendant on finding a breach of the warranty of first class conditions were, in that respect, entirely sound. So others predicating a verdict for defendant on a finding of a .breach of the other separate warranty would also, on the same theory, have been correct, but no such instructions were asked.
2. As we understand the briefs it is not contended there was any error in the instruction concerning the place of delivery but it is the view of defendant’s counsel that the court by inserting in instructions 3, 5, 6,14, which they offered, the words “when delivered to defendant” thereby limited the proof of the condition of the engines to the time and place of delivery, and, it is insisted, practically “eliminated from the consideration of the jury the proof offered by defendant as to the operative condition, suitability and fitness of the locomotives to perform the work for which they were hired. ’ ’ This, counsel contend, was erroneous, because, they say, under the warranty mentioned “the operative condition, suitability and fitness of the locomotives for doing the work for which they were hired could not *253have been determined except by the application of the locomotives to such use.”
If we understand this argument it means that the evidence on the warranties should have been limited to that adduced as to the condition of the engines as developed by defendant’s tests at Simms. This cannot be true. Evidence of the character of the engines and of their condition at Atlanta, of the manner in which they were managed while in transit to Memphis in charge of defendant’s messenger, of their condition when delivered to defendant and his employees at Memphis, of the manner in which these employees cared for the engines, where they were being taken from Memphis to Simms, as well as evidence of their condition and the way in which they were handled by defendant’s employees at Simms, was all competent and was admitted.
There was evidence tending to show that the locomotives -had been thoroughly overhauled and were in first class condition at the time they were delivered to defendant and that they were in like condition when turned over to defendant at Memphis by his messengers who accompanied them from Atlanta to Memphis.
There was evidence for defendant that the engines were not in first class operative condition when they arrived at Simms, Louisiana, where defendant designed to use them. There was evidence pro and con on the question whether defendant’s employees took proper care of the engines on the trip from Memphis to Simms and whether certain defects said to have been discovered at Simms existed when the engines were delivered or were due to mismanagement of defendant’s employees on the journey. It was a question of fact on the evidence whether many of the alleged defects existed at all when the engines arrived at Simms, and there was evidence tending to show that the defects admitted to exist when plaintiff’s employees subsequently examined the engines at Simms were of a char*254acter such as the ordinary operation of engines produces and had been thus produced or were the result of careless handling on the part of defendant’s employees while operating the engines.
There is no evidence of any structural defect in the engines such as to render them unsuitable for construction service, if they were in first class operative condition, unless the claim that the engines were fitted with wood grates can be so considered. Whether the engines had wood or coal grates was a question of fact with the evidence apparently preponderating in plaintiff’s favor on that issue, and it was further a'question for the jury whether the difficulties asserted by defendant to have resulted from the character of the grates were not in fact due to inferior and dirty coal.
Defendant’s evidence of the condition of the engines on their arrival at Simms was admitted and was before the jury for their consideration on the question as to the condition of the engines at the time of delivery. It could not be contended that if defendant’s employees permitted the engines to become damaged in transit or, by improper or careless management of them, damaged them after their arrival at Simms, that plaintiff’s right to recover would have been affected thereby.
The words added to the instructions by the court were properly added. The evidence of the results of defendant’s tests of the engines at Simms was not conclusive upon the jury, but, under the instructions given, was to be considered in connection with all the other evidence upon the question of the condition and suitability of the engines at the time of their delivery to defendant. Defendant is in no position to, and does not, complain of these instructions in respect to anything except the modification made by the court.
It is urged that upon the sale or lease of machinery for a particular purpose the vendee or lessee has the right to take it and test it and upon such tests determine whether it is as warranted and, if not,, has the *255right to reject it. It is not necessary to quarrel with this rule. It is enough to say that the right to test the suitability of the machinery for its intended use does not carry with it any necessity that a jury believe the testimony of the witnesses who make or observe the tests and disbelieve other evidence which tends substantially to show that the defects alleged to have been discovered by the tests never existed or were the result of the vendee’s or lessee’s misuse and mistreatment of the machinery after delivery to him.
The cases upon this question will be found in the briefs accompanying this opinion. A patient examination of them discloses none which is in any wise in conflict with what has been said.
. EL It is argued that the court erred in permitting certain witnesses to testify that the engines in question were “in good condition” and give the same opinion, in several instances, concerning designated parts of them. In support of their position counsel cite three cases in each of which the condition of a sidewalk was in issue and in two others in each of which the question was as to the condition of a house. In these cases the rule is announced that expert testimony was not called for, the jury being qualified to draw a correct conclusion from a detailed description of such structures.
In this case the condition of locomotives was in issue. The witnesses were experts of long experience and were qualified to give opinions, if opinions were competent. The engines and their parts and the repairs made upon them at Atlanta are described in the evidence in the greatest detail. The witnesses who testified as to the condition of the engines were the men who had done the actual work of overhauling them or who had superintended that work.
“Persons who are skilled in the making or repairing of machines, or who are versed in their de*256sign or construction, or in the use and management thereof, are permitted to testify . . . as to their quality, capacity, proper operation and state of repair,” and “may give expert testimony as to the conditions of machinery as respects its state of repair or defectiveness.” [5 Ency. of Evidence, pp. 569, 570', .571.] It is not necessary that a witness who personally knows the condition of the parts of an intricate machine should have a hypothetical question propounded to him as a premise for his opinion or conclusion as to its condition. On the contrary, the fact of his personal knowledge appearing, he may, in a proper case, give his opinion even without himself first testifying in detail as to the results of the observation upon which he bases that opinion. [1 Wigmore on Evidence, sec. 675; Kaminski v. Tudor Iron Works, 167 Mo. l. c. 466, 467.] In this last cited case, upon a quite .similar question, this court said:
“To have described a hypothetical machine with rail its parts and complications in each question propounded to the witnesses called by defendant, who •were shown not only to have been experts in the use .of such machinery as was being used by plaintiff •where he received his injury, but who had personal familiarity with the identical machine, would not only have been useless, but would have been an idle waste of time to no purpose, and this the law never requires to he done.”
The same' authorities point out that any defect in the personal knowledge of the witness can be developed von cross-examination and the actual knowledge of the •witness thus placed before the triers of the facts to •the end that they may determine for themselves the truth of the premises upon which he grounds his opinion.
There was no invasion of the jury’s province in .any sense. Expert testimony always relates to something the existence of which it is the duty of the triers *257•of the facts to affirm or deny in reaching a verdict, but it is merely an aid to them in the performance of that duty and not an invasion of their province.
Triers of facts, as has been pointed out, may reject expert testimony as well as any other, and to concede that expert testimony prejudicially invades their province simply because it takes the form of an opinion upon a question of fact necessary to be determined in reaching a verdict and must in all such cases be rejected, is to put an end to all expert testimony at a single stroke.
III. Complaint is made of the feature of the instructions permitting plaintiff to recover, in addition to the rentals for the first four months after delivery under the contract, like rentals for such time, if any, as they (the engines) were retained by defendant in pursuance of said contract in addition to said four months.
No objection to the instruction is made except it is urged it ignores defendant’s contention that the original contract was superseded by a new one made at St. Louis in June, 1908, upon which recovery could not be had under the pleadings.
Under the contract defendant agreed to take the engines for four months and was given “the privilege of retaining the engines for a longer period on the same basis.” He also agreed to pay the contract rate from the time of delivery, less four free days, until the engines were returned to plaintiff at Atlanta. Under the instruction complained of rentals for any time in excess of four months were to be allowed plaintiff by the jury only in case they, found defendant retained the engines “in fursncmce to said, contract
At defendant’s request the court unequivocally instructed the jury that if they, found a new contract was made in St. Louis plaintiff could not recover “for any use made of said engines by the defendant after *258the expiration of said four months term,” and also, instructed that if after the four months period defendant “did not exercise the privilege of retaining the engines for a longer period on the same basis, then plaintiff will not be entitled to recover any rental for the use of said engines after the expiration of the four months named in the contract.”
Defendant does not, in the last analysis of his. argument, contend the instruction did not fairly submit the question, if such a question was made in the case, but is driven to the point of insisting the evidence is conclusive a new contract was made at • St. .Louis in June and that the minds of the parties “did not meet upon an extension of the original contract.”'
Defendant and Judge Eaton testified to facts tending to show that a new contract was made in St. Louis. Their conversation there was with Mr. Kern, plaintiff’s president, and Ms testimony directly contradicts them as to the substance of the conversation they had with him.
Kern was insisting upon the payment of the sums overdue and, according to Ms version of the conversation at St. Louis, contended the engines were in proper condition when delivered to defendant. He testified defendant asked him to send a man down to go over the. engines and that he agreed to do this. He testified, also, that in concluding the conversation he said to Judge Eaton, in defendant’s presence: “Judge,. Mr. Smith wants me to send a man down there and look it over. T suppose if the engines are put in service he will have to pay rent from the time the engines were shipped, won’t he?” and that Judge Eaton replied, “Yes, he would be liable for the rent from the time the engines were shipped.”
This testimony, coupled with the fact that defendant did actually retain and use the engines after the expiration of the four months, warranted the submission to the jury of the question whether defendant *259was liable, at the contract rate, for the nse of the engines after the four months period.
IY. Another insistence is that plaintiff “was not entitled to recover rent on the engines while they were being repaired pursuant to the St. Louis agreement.”
The argument on this assignment is based upon the assumption that the evidence conclusively shows a new agreement was made at St. Louis. This assumption is not warranted by the record as was pointed out in the preceding paragraph. If, as there is evidence tending to show, the condition of the engines when delivered to defendant complied with the. contract and they became out of repair through the fault of defendant or his employees., defendant was liable for rent at the contract rate during ány time they were undergoing repairs thus necessitated by neglect or mismanagement for which he was responsible. It makes no difference that some of the repairs were made by one of plaintiff’s employees. That fact was worth something upon the question whether the testimony of Kern or that of Eaton and Smith concerning the-St. Louis' conference would be believed by the jury, but. after the jury. decided, as they did, to believe Kern,, then the fact that Bird, plaintiff’s employee, went to. Louisiana and aided defendant in making repairs the. jury must have found were necessitated by the fault, of defendant and his employees, does not foreclose plaintiff’s right to recover rent for the time during which such repairs were being made. On the evidence the jury was warranted in finding that Bird did not represent plaintiff in the sense that while he was working on the engines they were constructively in plaintiff’s possession, but that he was sent for defendant’s; convenience and at his request to oversee the repairing done.
Bty what is said herein it is not intended to indicate any opinion as to whether the jury were right or *260wrong in believing Kern’s testimony. That is not the province of this court. They chose to believe it, however, and it constitutes evidence sufficiently substantial to support their finding that no new contract was made at St. Louis.
Y. The deposition of one Shannon, taken by defendant, was offered. In his direct examination he had been asked by defendant’s counsel to state “from his examination and inspection of the engines, whether in his judgment the engines had been overhauled.” Plaintiff’s counsel asked this witness on cross-examination to “state what the overhauling of an engine consists of,” and he answered that “overhauling an engine consists of relining the shoes and wedges, facing the valves, _boring out cylinders, refitting all bolts in the frame, replacing new stay bolts, new flues, new driving brasses, if necessary, turning the tires, lining the guides, babbitting crosshead gib, overhauling the brake rigging, closing all the holes and taking up all lateral motion, putting hub plates on wheels, closing up eccentric straps and links, and reboring and fitting of all pins connecting with the links and eccentric blades, rocker boxes and valve stems.”
On the trial defendant’s counsel withdrew the question calling for the judgment of the witness whether the engines had been overhauled, on the ground that it was incompetent because it called for the conclusion of the witness.
The court then permitted plaintiff’s counsel to withdraw the question and answer on cross-examination as to what constituted the process of overhauling. The matter was argued extensively in the trial court.
The subject was one upon which expert testimony was competent, and the exclusion of the question on direct examination calling for the judgment of the witness can only be justified on the ground- that he *261had not qualified as an expert, and that was the fact. He was a locomotive engineer but was not shown to have any experience or knowledge of the construction, repairing or overhauling of engines.. He had, it is true, served as master mechanic for defendant, but he held out in that position only thirteen days. The trial court did not abuse its discretion in such matters in arriving at the conclusion that he was not qualified to speak as an expert on the matter being investigated, and it will be presumed it did so hold in permitting the withdrawal of the question propounded to him in chief, that holding being necessary to justify the ruling and the record not showing the contrary.
The question relating to the same matter on cross-examination was therefore properly excluded since it was elicited during the' taking of the deposition in an effort to test the knowledge of the witness of the subject to which the question in chief related, which question and answer are now conceded to he improper and incompetent.
It was said, with respect to a like question, in Fleming v. Hollenback, 7 Barb. (N. Y.) l. c. 273: “It would seem to follow, as a matter of course, that if the direct interrogatory and answer were properly excluded, the fourth and fifth cross-interrogatories, which upon their face appear to be dependent upon it, were also properly excluded; otherwise the provision of the statute reserving the right to object to the competency of the interrogatory and answer, upon the trial, would be of very little avail to the party, inasmuch as he must forego his right to cross-examine the witness, or in effect be deprived of his objection to the direct interrogatory and answer.”
The same principle was applied in Old v. Powell, 7 Ala. l. c. 657.
In any event, it is difficult to understand how the exclusion of the answer mentioned could have injured defendant. The purpose of overhauling the engines *262was to put them in first class operative condition, and, to the issue whether they were so, nearly all the evidence on both sides related. Their actual condition, as he saw it, was detailed at great length by the witness Shannon and many other witnesses, and there is no rational probability that the palpably meager answer excluded could have aided defendant materially even if admitted.
The decisions cited by defendant’s counsel lay down the usual rule that depositions properly taken and on file are the common property of the litigants and may be used by either if otherwise competent. There is nothing in them militating against the conclusion reached.
VI. On the second count of the petition, under which there was a verdict for $749.70, the court instructed that if the jury believed, “from the evidence, that the defendant was in possession of, controlled and operating certain locomotives in question, and that plaintiff, at the request of defendant, made on or about the 9th day of June, 1908,” paid designatéd sums and expenses “for repairs to said locomotives” and “for looking after the repairs of said locomotives, and that said payments were made and said expenses incurred at the request of defendant, they will find for defendant-on the second count of the petition for such sums,” etc.
In this same connection, at defendant’s request, the court instructed, in substance, that if the jury found that about the expiration of the four months period mentioned in the contract, plaintiff agreed to take the engines and have them repaired and defendant agreed to thereafter take and use them, then plaintiff could not recover for repairs it made under that arrangement, at Alexandria or elsewhere. This instruction, it is insisted, is correct, but is said to conflict with that given for plaintiff.
*263The engines were shipped from Atlanta February 5, 1908, and, consequently, the expiration of the four months period mentioned in defendant’s instruction, was identical with the date, June 9, 1908, mentioned in plaintiff’s instruction, allowance being made for the four free days under the contract.
It is true the jury, under proper instructions, found, on the first count, that the engines were, at the time they were delivered to defendant, in the condition called for by the contract, and also found that there was no agreement at St. Louis which substituted a new contract for the old; but it is also true that the period of four months during which the contract obligated defendant to keep the engines expired on June 9, 1908, and that when the parties met in St. Louis the time for defendant to exercise his option to retain the engines for a further period was at hand.
There is evidence from which it might he reasonably inferred that plaintiff undertook to have the engines repaired in order to induce defendant to exercise his option to retain-them. In fact, plaintiff’s, president, Mr. Kern, testified that one of his purposes in ■conferring with defendant at St. Louis was to induce defendant to take the engines and use them. It might .also he reasonably inferred from Mr. Kern’s testimony that he never intended defendant should be -charged with the expense of repairing the engines, .since he testified that at St. Louis defendant wanted •him to send a man down to look them over, and he .sent the man; that he “thought he would help him .[defendant] out that much.”
If plaintiff made the repairs in order to induce defendant to exercise his option and retain the engines or did so simply “to please a customer” and to “help him out,” not intending a charge therefor, plaintiff «annot recover on the second count.
The instruction given for plaintiff on that count ignores both theories and is consequently erroneous.
*264VII. The answer contains a counterclaim which seeks damages from plaintiff (1) because the engines “at the time of delivery ... to defendant” and thereafter were in defective condition and defendant was put to expense in earing for them and in endeavoring to put them in operative condition; and (2) because by reason of the defective condition of the engines, defendant lost the value of their use, his employees were enforcedly idle and he was put to extra expense in securing other engines for his work.
On the first branch of this contention the court instructed exactly as defendant’s counsel requested except that, in instructions previously discussed, it added the words “when delivered to defendant,” thus conditioning the right to recover upon defective condition at the time of delivery. This accords with the language of the counterclaim and with principles already discussed, and the contention is ruled against defendant.
On the second branch or count of his counterclaim defendant’s counsel asked three instructions conditioning the right to recover thereunder upon a finding that the engines were not in first class operative condition and so remained for the four months mentioned in the contract. Complaint is made of the refusal of these instructions.
This contention is disposed of by the fact that these instructions authorized the jury to find for defendant on this branch of the counterclaim even though they might find that the engines were, when delivered to defendant, in the condition called for by the contract. They were, for that reason, clearly erroneous.
Further, on the first count of the petition, and on the first count or branch of the counterclaim, the jury found against defendant upon the vital question upon which his right to recover on the second count of his counterclaim depended. He could not recover under the counterclaim unless he convinced the jury that the *265engines were not in the condition called for by the contract when they were delivered to him. The jury, under correct instructions, twice decided this issue against defendant.
A finding that the engines were, when delivered to defendant, in the condition called for by the contract was absolutely necessary to a verdict for plaintiff on the first count of the petition. That finding the jury made. The exactly contrary finding would have been necessary to a verdict for defendant on his counterclaim. A verdict for plaintiff on the first count of his petition and for defendant on his counterclaim would have been a logical and’legal absurdity. Had the jury found against plaintiff, then a refusal by the trial court to have submitted the issues on the second count of the counterclaim would have presented a different question. The failure to give the instructions asked had nothing to do with inducing the verdict for plaintiff on the first count of the petition and that verdict necessarily includes and is based upon a finding which absolutely negatives defendant’s right to recover on his counterclaim. In view of these facts, defendant could not have been injured by the refusal of these instructions, even could it be conceded they were in correct form. [McColman v. Railroad, 150 N. C. l. c. 709; Barlow v. Foster, 149 Wis. l. c. 624, 625.]
The judgment should be affirmed as to the first count and reversed and remanded as to the second count.